United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 4, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-20846
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BRETT COHEN,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 4:02-CR-546-3
                          --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Brett Cohen appeals his 180-month sentence, following his

guilty-plea conviction for conspiracy to possess with intent to

distribute methylenedioxymethamphetamine (MDMA).    Cohen

challenges the district court’s application of the federal

Sentencing Guidelines to the facts of his case.    As part of

Cohen’s plea agreement, however, he knowingly and voluntarily

waived his right to appeal his sentence except for an upward

departure.     See United States v. McKinney, 406 F.3d 744, 746 (5th


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-20846
                                -2-

Cir. 2005); United States v. Portillo, 18 F.3d 290, 292-93 (5th

Cir. 1994).   We therefore decline to consider Cohen’s arguments

that challenge the district court’s application of the Sentencing

Guidelines.

     We do consider, however, Cohen’s contention that the

district court erroneously decided that an upward sentencing

departure was warranted under the facts of his case.    Cohen also

contends that the extent of the departure was unreasonable.

Cohen has not shown that the decision to upwardly depart was

either unreasonable or an abuse of discretion.   See    United

States v. Saldana, 427 F.3d 298, 310 & n. 46 (5th Cir.),

cert. denied, 126 S. Ct. 810 (2005).   The decision was grounded

in an acceptable basis.   See 18 U.S.C. § 3553(a)(2).   Further,

the extent of the departure was acceptable.   See Saldana, 427
F.3d at 132-13.

     AFFIRMED.